In re Jeanmarie, Alvin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. G, No. 354-016; to the Court of Appeals, Fourth Circuit, No. 99-K-3110.
Writs granted. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether the state’s failure to disclose the initial and supplemental police reports which contained exculpatory impeachment material in the form of the witnesses’ statements violated relator’s due process rights under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972); State v. Knapper, 579 So.2d 956 (La.1991).